Exhibit 10.1

SALE AND PURCHASE AGREEMENT

THIS AGREEMENT is made and entered into this 19th day of February, 2003, by and
among:

WYNN-CROSBY 1998, LTD. (“WC98”), a Texas limited partnership; and WYNN-CROSBY
1999, LTD. (“WC99”), a Texas limited partnership; (referred to herein
collectively as “SELLERS” or singularly as “SELLER”); and

PATINA OKLAHOMA CORP., a Delaware corporation, and a wholly owned subsidiary of
PATINA OIL & GAS CORPORATION, a Delaware corporation; (referred to herein as
“PURCHASER”).

LeNORMAN PARTNERS, LLC (herein referred to as “LNP”) is a limited liability
company organized and existing pursuant to the laws of the State of Oklahoma,
created pursuant to Articles of Organization dated April 25, 2000. The members
of LNP are WC98, WC99 and PATINA OKLAHOMA CORP. (successor to LeNORMAN ENERGY
CORPORATION).

PATINA OKLAHOMA CORP., WYNN-CROSBY ENERGY, INC., WC98 and WC99 entered into and
executed an Operating Agreement effective as of May 1, 2000, and a 1st Amendment
thereto effective as of such date (collectively the “OPERATING AGREEMENT”), for
the management and operation of LNP. WYNN-CROSBY ENERGY, INC., PATINA OKLAHOMA
CORP. and LNP entered into and executed an Operations Agreement dated May 3,
2000 (the “OPERATIONS AGREEMENT”) further with respect to the operation and


1



--------------------------------------------------------------------------------

management of LNP. Such OPERATING AGREEMENT and such OPERATIONS AGREEMENT are in
full force and effect.

Each SELLER has represented to PURCHASER, without warranty except as is
hereinafter expressly stated, that it owns and holds the membership interest and
Sharing Ratio defined and credited to it in the OPERATING AGREEMENT in and to
LNP and under the OPERATING AGREEMENT and that it has the right, power and
authority to sell and assign to PURCHASER all of the properties, interests and
assets herein provided to be sold and assigned by it.

Attached as Appendix I hereto is a schedule in which there are described various
oil and gas properties and interests. The properties and interests so described
are referred to herein in the aggregate as the “LNP PROPERTIES.” The LNP
PROPERTIES include the aggregate undivided interest in and to the particular LNP
PROPERTIES set forth on such schedule and being the Working Interest percentage
(expressed as a decimal numeral on Appendix I) in and to the Wells and Lease(s)
described on Appendix I insofar as such Lease(s) cover the Lands described on
Appendix I. Also included in Appendix I, in separate enumerated sections
corresponding to the letters below, are the following items related to the LNP
PROPERTIES:

(a)       inventory, including tubulars and equipment;

(b)       gas imbalances;

(c)       real property and improvements thereon;

(d)       hedging instruments and terms hereof;

(e)       operating leases, including vehicles and equipment;


2



--------------------------------------------------------------------------------

(f)       bonds in place and a description of the amount, payee and terms
thereof; and

(g)       debt, including letters of credit and capital leases, and terms
thereof.

The ownership interests set forth in Appendix I entitle LNP to not less than the
Net Revenue Interest percentage (expressed as a decimal numeral) in and to oil,
gas and other minerals produced, saved and marketed from the lands covered by
the oil and gas leases described on Appendix I or the proceeds attributable to
the sale thereof, without reduction, suspension or termination, and LNP shall
not be obligated to bear any greater costs than the corresponding Working
Interest attributable to such Net Revenue Interest. Attached as Appendix II is a
schedule on which a portion of the PURCHASE PRICE is allocated to each of the
LNP PROPERTIES. For all purposes of this Agreement, each LNP PROPERTY shall have
the value allocated to it on such Appendix II.

PURCHASER desires to purchase and acquire all of the CONTRACT INTERESTS
hereinafter defined, on the terms and conditions and subject to the limitations
hereinafter set forth.

NOW, THEREFORE, for the mutual covenants and promises contained herein and for
the benefits to be derived by each party hereunder, SELLERS and PURCHASER have
COVENANTED and AGREED, and by these presents do COVENANT and AGREED, as follows:

I

Basic Terms

A.       Sale and Purchase. Subject to the succeeding provisions hereof, each
SELLER agrees to sell to PURCHASER, and PURCHASER agrees to purchase and to pay
to SELLERS


3



--------------------------------------------------------------------------------

therefor the consideration hereinafter provided, all of the membership interest
of the particular SELLER in LNP, including the LNP PROPERTIES and all rights
thereto, and in and to the income, revenue and distributions therefrom, and all
claims, demands, causes of action, accounts, economic rights, contract rights
and general intangibles, however existing and whether now existing or hereafter
arising under, the Articles of Organization of LNP and the OPERATING AGREEMENT
(all of which are referred to herein collectively as the “CONTRACT INTERESTS”).

B.       Purchase Price. As the PURCHASE PRICE for the CONTRACT INTERESTS,
PURCHASER will pay to SELLERS the aggregate sum of Eighteen Million Five Hundred
Thousand Dollars ($18,500,000), in cash, at the Closing hereinafter provided.

C.       Sales Taxes. PURCHASER shall bear and pay all sales taxes occasioned by
the sale of the CONTRACT INTERESTS pursuant to this Agreement.

D.       Waivers. If the Closing of the sale or purchase herein provided is
effected, then contemporaneous with the Closing, the parties to this Agreement
waive any and all rights, claims or causes of action that have arisen or may
arise out of the OPERATIONS AGREEMENT or the OPERATING AGREEMENT against any
other party to this Agreement or LNP.

II

Representations and Warranties of SELLERS

A.       Representations and Warranties. Each SELLER warrants and represents to
PURCHASER with respect to itself, and as the case may be with respect to LNP, as
follows:


4



--------------------------------------------------------------------------------

1.         Legal Status and Authority.

(a)       Organization. SELLER is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Texas. LNP is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Oklahoma and such other jurisdictions necessary
for the operation of the LNP PROPERTIES.

(b)       Power and Authority. SELLER has all requisite power and authority to
carry on its business as presently conducted, to own and hold its respective
portion of the CONTRACT INTERESTS, to enter into this agreement, and to perform
its obligations under this agreement.

(c)       No Conflict. The consummation of the transactions contemplated hereby
will not violate, nor be in conflict with, (i) any provision of any governing
document of SELLER, (ii) any material provision of any agreement or instrument
to which SELLER or LNP is a party or is bound (including, without limitation,
any bank loan, indenture or credit agreement), (iii) any law, ordinance, rule or
regulation of any governmental authority of which SELLER is aware, or (iv) any
applicable order, writ, judgment or decree of any court or other competent
authority, and will not result in the creation of any lien, charge or
encumbrance on any of the LNP PROPERTIES.

(d)       Consents. No authorization, consent or approval of or filing with any
governmental authority is required to be obtained or made by SELLER for the
execution and delivery by SELLER of this agreement and the consummation by
SELLER of the transactions contemplated hereby. Except as is provided in the
OPERATING AGREEMENT, no authorization, consent or approval of any
nongovernmental third


5



--------------------------------------------------------------------------------

party is required to be obtained by SELLER for the execution and delivery by
SELLER of this agreement or the consummation by SELLER of the transactions
contemplated hereby.

(e)       Binding Agreement. This agreement has been duly executed and delivered
by and on behalf of SELLER, and all documents and instruments required hereunder
to be executed and delivered by SELLER at Closing will be duly executed and
delivered by or on behalf of SELLER. This agreement and all such documents and
instruments constitute legal, valid and binding obligations of SELLER
enforceable in accordance with their terms; subject, however, to the effects of
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting creditors’ rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

2.         Public Utility Holding Company Act. It is not a “holding company” or
a “subsidiary company” of a “holding company” or an affiliate of a “holding
company” or a “subsidiary company” of a “holding company,” in each case within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

3.         Broker’s Fees. It has not incurred any obligation or liability,
contingent or otherwise, for broker’s or finder’s fees with respect to the
transactions contemplated by this agreement that will be the responsibility of
PURCHASER.

4.         Bankruptcy Proceedings. There are no bankruptcy, reorganization or
arrangement proceedings being contemplated by SELLER or pending or, to its
knowledge, threatened against SELLER.


6



--------------------------------------------------------------------------------

5.         Applicable Contracts. Except as set forth on Schedule II.A.5., there
are no agreements or arrangements relating to or affecting the LNP PROPERTIES.
The contracts and agreements which constitute a part of the LNP PROPERTIES are
in full force and effect, and to its knowledge, LNP is not in default
thereunder. LNP has not either given or received from any third party any notice
of any action or intent to terminate or materially amend any such contract or
agreement.

6.         Lease Provisions. The oil, gas and mineral leases described in
Appendix I are in force and effect and by their terms shall remain in effect for
at least as long as oil, gas or other minerals are produced in paying
quantities. All rentals, royalties, overriding royalty interests and other
payments due under each of such leases have been promptly and fully paid, except
amounts that are being held in suspense as a result of title issues and that do
not provide any third party a right to cancel such lease. LNP has paid its share
of all development and operating expenses and current taxes, except for such as
are being contested in good faith and for which adequate reserves have been
provided. There are no express obligations to drill additional wells in order to
maintain in force and effect the rights of LNP in any LNP PROPERTY.

7.         Compliance with Laws. During the period that WYNN-CROSBY ENERGY, INC.
or SELLERS have supervised the operation of the LNP PROPERTIES, the LNP
PROPERTIES have been operated in material compliance with all applicable laws,
regulations, rules, orders, judgments and decrees of all governmental bodies and
courts having jurisdiction, and all wells thereon have been drilled and
completed within the boundaries of the applicable lease or unit and in
compliance with all applicable spacing regulations.


7



--------------------------------------------------------------------------------

8.         Claims. Except as set forth on Schedule II.A.8. hereto, there is no
claim, demand, action, administrative proceeding, lawsuit or governmental
inquiry relating to the CONTRACT INTERESTS pending, or, to the best of its
knowledge, threatened. There is no claim, demand, action, administrative
proceeding or governmental inquiry pending, or to the best of its knowledge,
threatened, against it that (i) will or can reasonably be expected to materially
hinder or impede the consummation of the transactions contemplated by this
agreement, or (ii) result in material impairment or diminution of its title to
the CONTRACT INTERESTS or otherwise materially affect adversely the CONTRACT
INTERESTS.

9.         Preferential Rights of Purchase and Consents to Assignment. Except as
provided in the OPERATING AGREEMENT, no CONTRACT INTEREST is subject to any
preferential right of purchase, right of first refusal or other agreement which
gives a third party the right to purchase a CONTRACT INTEREST or requires the
consent of any third party to a sale and assignment herein provided to be
effected.

10.      Environmental Matters.

(a)       There has not occurred during the period that WYNN-CROSBY ENERGY, INC.
or SELLERS have supervised the operation of the LNP PROPERTIES an event in the
use and operation of the LNP PROPERTIES, and to the best knowledge of SELLERS
there does not exist on the LNP PROPERTIES a condition, which constitutes a
violation of any federal, state, local or tribal law (including common law),
ordinance, rule, standard, prohibition or regulation relating to health, safety
or the environment, including, without limitation, the Comprehensive
Environmental Response,


8



--------------------------------------------------------------------------------

Compensation and Liability Act of 1980, 42 U.S.C. §9601, et seq., as amended
(“CERCLA”), the Resource Conservation and Recovery Act of 1976, as amended, 42
U.S.C. §6901, et seq., the Clean Air Act, 42 U.S.C. §7401, et seq., as amended,
the Federal Water Pollution Control Act, 33 U.S.C. §1251, et seq., as amended,
and the Oil Pollution Act of 1990, 33 U.S.C. §2701, et seq. (collectively the
“Environmental Laws”) including, without limitation, matters involving naturally
occurring radioactive material (NORM), underground storage tanks, improperly
plugged wells, wells for which plugging and abandonment is required, improperly
closed pits, pressure exceedances for injection or disposed wells and all
permits for emission sources. During the period that WYNN-CROSBY ENERGY, INC. or
SELLERS have supervised the operation of the LNP PROPERTIES, there have been
timely filed all required reports, there have been obtained all required
approvals and permits, and there have been generated and maintained all required
data, documentation and records under all applicable Environmental Laws.

(b)       During the period of time defined in clause (a), next above, the LNP
PROPERTIES have been operated in compliance with all applicable Environmental
Laws and are not (and would not be, if all relevant facts were known to the
applicable governmental authorities) subject to any remedial obligations under
such Environmental Laws.

(c)       During the period of time defined in clause (a), next above, the
operator of the LNP PROPERTIES obtained all permits, licenses, franchises
authorities, consents and approvals, made all material filings and maintained
all material data, documentation and records necessary for owning and operating
the LNP PROPERTIES under all applicable Environmental Laws, all such permits,
licenses, franchises, authorities,


9



--------------------------------------------------------------------------------

consents, approvals and filings remain in full force and effect, and LNP and, to
the knowledge of such SELLER, such other persons, are in compliance therewith.

(d)       During the period of time defined in clause (a), next above, no
hazardous substances or solid wastes (as such terms are defined under any
Environmental Law) generated from the LNP PROPERTIES have been sent to a site
which, pursuant to CERCLA or any similar state law, has been placed or is
proposed to be placed, on the “National Priority List” of hazardous waste sites
or which is subject to a claim, an administrative order or other request to take
any cleanup, removal or remedial action or to pay for any costs relating to such
site. All hazardous substances and solid wastes generated from the LNP
PROPERTIES and requiring disposal have, to the extent required by any
Environmental Law, been transported only by carriers maintaining valid
authorizations and been treated, stored and disposed of only at facilities
maintaining valid authorizations.

(e)       Except as set forth on Schedule II.A.8. hereto, there are not pending
or, to the best of its knowledge, threatened claims, demands, actions,
administrative proceedings, lawsuits or inquiries relating to the LNP PROPERTIES
under any Environmental Law.

(f)       There are no environmental investigations, studies or audits with
respect to any of the LNP PROPERTIES owned or commissioned by, or in the
possession of, SELLERS which have not been disclosed to PURCHASER.

11.      LNP Financial Statements. To SELLER’s best knowledge, the balance
sheet, statements of income and cash flows and statement of members’ capital
accounts attached as Appendix III hereto (“Financial Statements”) are based on
the books and


10



--------------------------------------------------------------------------------

records of LNP and set forth in accordance with generally accepted accounting
principles the financial position of LNP as of December 31, 2002, and all of the
debts, liabilities and obligations owing by it as of such date.

12.      WC98 and WC99 Account Status. As of December 31, 2002, WC99 had made
contributions pursuant to Sections 3.1 and 3.2 of the OPERATING AGREEMENT in the
aggregate sum of $11,020,000, and WC98 had made contributions pursuant to such
provisions in the aggregate sum of $580,000. As of such date the amount of the
distributions made to WC99 pursuant to Section 5.2 of such OPERATING AGREEMENT
equaled the sum of $4,800,350, and the amount of distributions made to WC98
pursuant to Section 5.2 of the OPERATING AGREEMENT equaled the sum of $252,650.

13.      Capitalization. The authorized equity of LNP consists solely of Sharing
Ratios. The Sharing Ratios are allocated in the following manner: 3.5%
membership interests to WC98, 66.5% to WC99 and, so far as SELLERS know and
believe, the remainder are allocated to PATINA OKLAHOMA CORP.

14.      Absence of Undisclosed Liabilities. Except as reflected or expressly
reserved against in the balance sheet listed in Appendix III to this Agreement
(“Balance Sheet”), LNP, to SELLER’s best knowledge, has no liability or
obligation (whether accrued, absolute, contingent, unliquidated or otherwise,
whether due or to become due, whether known or unknown, and regardless of when
asserted) and there is no basis for any present or future litigation, charge,
complaint, claim or demand against any of them giving rise to any liability or
obligation, except liabilities or obligations that have arisen


11



--------------------------------------------------------------------------------

after the date of the balance sheet in the ordinary course of business, none of
which is a liability or obligation for breach of contract, breach of warranty,
tort, infringement, litigation or violation of governmental order, governmental
authorization or law.

15.      Book and Records. The books and accounts of LNP are complete and
correct and have been maintained in accordance with sound business practices,
including the maintenance of an adequate system of internal controls. The minute
books and equity records of LNP, all of which have been made available to
PURCHASER, are complete and correct. At the Closing, all such books and records
will be in the possession of PURCHASER.

16.      Accounts Receivable. All notes and accounts receivable of LNP are
reflected properly on its books and records, are valid, have arisen from bona
fide transactions in the ordinary course of business, are subject to no setoff
or counterclaim, and are current and to SELLER’s best knowledge collectible.
Schedule II.A.16. describes notes and accounts receivable at their recorded
amounts with an aging description as of December 31, 2002.

17.      Taxes. LNP has (i) timely filed (or has had timely filed on its behalf)
all returns required to be filed, including returns for 2002 other than Federal
Form 1065 and Oklahoma Form 514 for such calendar year, or sent by it in respect
of any taxes or required to be filed or sent by it by any governmental entity,
including, without limitation, federal, state and local income taxes, payroll
taxes, social security taxes, FICA, FUTA, franchise taxes, property taxes,
advalorem taxes, severance taxes and conservation taxes, all of which were
correct and complete in all respects; and (ii) timely


12



--------------------------------------------------------------------------------

and properly paid (or has had paid on its behalf) all taxes shown to be due and
payable on such returns.

18.      Litigation. To SELLER’S best knowledge and except as set forth on
Schedule II.A.18, no litigation is pending or threatened against LNP, and there
is no reasonable basis for litigation against LNP. LNP is not subject to any
outstanding governmental order.

19.      Insurance. LNP has at all times maintained insurance relating to its
business and covering general liability, umbrella and well control. Such
insurance (i) is in full force and effect, (ii) is sufficient for compliance
with all requirements of applicable laws and of any contract to which LNP is
subject, and (iii) is valid and enforceable.

20.      Employee Matters. LNP has no employees. The employment of any
terminated former employee of SELLER has been terminated in accordance with any
applicable contractual terms and applicable law, and neither LNP nor PURCHASER
has or will have any liability under any contract or applicable law toward any
such terminated employee. The sale of the CONTRACT INTERESTS or the other
transactions contemplated by this Agreement will not cause LNP or the PURCHASER
to incur or suffer any liability relating to, or obligation to pay, severance,
termination or other payments to any person.

21.      Availability of Documents. SELLER has made available to PURCHASER
correct and complete copies of the items referred to in this Agreement and


13



--------------------------------------------------------------------------------

the attachments thereto (and in the case of any items not in written form, a
written description thereof).

22.      Disclosure. This Agreement and the attachments, taken as a whole, do
not omit any material fact known to SELLERS necessary to make the statements
contained herein or therein, in light of the circumstances in which they were
made, not misleading.

B.       Limitation of Warranties and Representations as to LNP PROPERTIES.
EXCEPT AS OTHERWISE EXPRESSED IN THIS AGREEMENT, SELLERS MAKE NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO THE ACCURACY OR COMPLETENESS
OF ANY INFORMATION, RECORDS OR DATA HERETOFORE OR HEREAFTER MADE AVAILABLE TO
PURCHASER, EXCEPT THAT NO SELLER HAS WITHHELD AND/OR HAS NO KNOWLEDGE OF ANY
INFORMATION, RECORDS OR DATA WHICH MIGHT EVIDENCE A BREACH OF A REPRESENTATION
OR WARRANTY OR OTHER COVENANT OF A SELLER SET FORTH HEREIN. WITHOUT LIMITING THE
FOREGOING, SELLERS MAKE NO REPRESENTATION OR WARRANTY AS TO THE POTENTIAL FOR
PRODUCTION OF HYDROCARBONS FROM THE LNP PROPERTIES OR THE OPERABILITY OR
PRODUCTIVITY OF ANY WELL THEREON. SELLERS MAKE NO AND DISCLAIM ANY
REPRESENTATION OR WARRANTY, WHETHER EXPRESS OR IMPLIED, AND WHETHER BY COMMON
LAW, STATUTE OR OTHERWISE, AS TO (i) THE QUALITY, CONDITION OR OPERABILITY OF
ANY PERSONAL PROPERTY OR EQUIPMENT, (ii) ITS MERCHANTABILITY, (iii) ITS FITNESS
FOR ANY PARTICULAR PURPOSE, OR (iv) ITS CONFORMITY TO MODELS OR SAMPLES OF
MATERIALS.


14



--------------------------------------------------------------------------------

C.       Survival. The representations and warranties made by a SELLER in
clauses 5, et seq., of Section A of this Paragraph II shall survive for a period
of six (6) months after the Closing. The liability of SELLERS for the breach of
any such representation or warranty shall not exceed the sum of Five Hundred
Thousand Dollars ($500,000). The representations and warranties made by SELLERS
in clauses 1 through 4, inclusive, of Section A of this Paragraph II shall
survive the Closing without limitation as to time.

III

Representations and Warranties of PURCHASER

A.       PURCHASER represents and warrants to SELLERS as follows:

1.         Incorporation and Good Standing. PURCHASER is a corporation duly
organized and existing under the laws of the State of Delaware.

2.         Power. PURCHASER has all requisite power and authority to execute and
deliver, and to perform all PURCHASER’s obligations under, this agreement and
all other documents and instruments executed in connection herewith, and the
execution and delivery by PURCHASER of this agreement and all other documents
contemplated hereby or referred to herein, and the performance by PURCHASER of
the promises, covenants and agreements herein made by PURCHASER will not be in
violation of its charter or bylaws or any other agreement under which PURCHASER
exists or any agreement or indenture to which PURCHASER is subject or by which
PURCHASER is bound.

3.         Corporate Approval. The execution and delivery by PURCHASER of this
agreement and all other documents contemplated hereby or referred to herein have
been


15



--------------------------------------------------------------------------------

duly authorized by all necessary corporate action and do not and will not (i)
require any consent or approval of any of its officers, directors or
shareholders, or (ii) to its knowledge violate any provisions of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to PURCHASER.

4.         Government Consent. No authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, is or will be necessary to the valid execution, delivery or performance
by PURCHASER of this agreement or any other document contemplated hereby or
referred to herein.

5.         Binding Obligation. This agreement constitutes the legal, valid and
binding obligation of PURCHASER enforceable against PURCHASER in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to the enforcement of creditors’ rights.

6.         Brokers. PURCHASER has not incurred any obligation or liability,
contingent or otherwise, for broker’s or finder’s fees with respect to the
transactions contemplated by this agreement that will be the responsibility of a
SELLER.

IV

Certain Agreements of SELLERS

Each SELLER covenants and agrees that from and after the date hereof and unless
and until this agreement is terminated as hereinafter provided:


16



--------------------------------------------------------------------------------

1.         Sales. It will not sell, transfer, assign, convey or otherwise
dispose of any CONTRACT INTEREST, including any LNP PROPERTIES.

2.         Encumbrances. It will not create or permit the creation of any lien,
security interest or encumbrance on any CONTRACT INTEREST, including any LNP
PROPERTIES.

3.         Contracts and Agreements. It will not (i) grant any preferential
right to purchase or similar right or agree to require the consent of any party
to the transfer and assignment to PURCHASER of any CONTRACT INTEREST, including
any LNP PROPERTIES; (ii) incur or agree to incur any contractual obligation or
liability, absolute or contingent, with respect to the CONTRACT INTERESTS,
including any LNP PROPERTIES, which are herein provided to be sold and conveyed,
except as otherwise provided herein; (iii) enter into any transaction the effect
of which, considered as a whole, would be to cause any CONTRACT INTEREST,
including any LNP PROPERTIES, which is herein provided to be sold and conveyed
to be altered as of December 31, 2002; (iv) enter into any transaction related
to the LNP PROPERTIES with a total value of over $10,000 (other than and
excluding the routine recurring operation, maintenance and production of the LNP
PROPERTIES) without the prior written approval of PURCHASER; (v) enter into any
transaction, including distributions or reimbursements, between LNP and SELLERS
or SELLER’s affiliates, other than payment of costs and expenses of operation
which are incurred in compliance with this agreement, including the payment to
WYNN-CROSBY ENERGY, INC. of overhead charges for periods prior to Closing at the
same rates therefore paid during the last six (6)


17



--------------------------------------------------------------------------------

calendar months of 2002; or (vi) enter into any hedging instruments other than
those listed in Appendix I.(d).

4.         Amendments. It will not supplement, amend, alter, modify or waive the
Articles of Organization of LNP, the OPERATING AGREEMENT, or any contract or
agreement which constitutes a part of the CONTRACT INTERESTS or adversely
affects the value of any LNP PROPERTIES, insofar as it covers the interest
therein which is herein provided to be sold and conveyed nor surrender, permit
to expire (except upon expiration of its term) or terminate any such contract or
agreement except as may be authorized by PURCHASER in writing in each instance.

V

Title to LNP PROPERTIES

A.       SELLERS’ Representations. SELLERS represents that LNP has and will have
at the Closing of the sale and purchase herein provided good and Marketable
Title (as defined below) to the interests in the LNP PROPERTIES which is
described on Appendix I, free of all liens, security interests and encumbrances
other than Permitted Encumbrances.

B.       Definition of Marketable Title. As used herein with respect to each LNP
PROPERTY, the term “Marketable Title” shall mean that title which is filed of
record and free from reasonable doubt such that a prudent person engaged in the
business of the ownership, development and operation of producing oil and gas
properties, with knowledge of all the facts and their legal effect, would be
willing to accept the same and which:

1.         Entitles LNP as a result of its ownership of the LNP PROPERTIES to
receive from each lease, unit or well (free and clear of all royalties,
overriding royalties, nonparticipating royalties, net


18



--------------------------------------------------------------------------------

profits interests or other burdens on or measured by production of oil and gas)
throughout the duration of the productive life of the relevant lease, unit or
well, not less than the “net revenue interest” set forth on Appendix I of the
oil, gas and other minerals produced, saved and marketed from the lease, unit or
well, without reduction, suspension or termination;

2.         Obligates LNP as a result of its ownership of the LNP PROPERTIES to
bear a percentage of the costs and expenses of the maintenance and development
of, and operations relating to, any lease, unit or well not greater than the
“working interest” set forth on Appendix I, without increase throughout the
productive life of such lease, well or unit; and

3.         Is free and clear of liens, encumbrances, obligations or defects
except for Permitted Encumbrances. As used herein, the term “Permitted
Encumbrances” means:

(i)        the terms and conditions of all contracts and agreements described on
Appendix I or Schedule II.A.5;

(ii)       liens for taxes or assessments not yet delinquent, or, if delinquent,
that are being contested in good faith in the normal course of business;

(iii)     liens arising under operating agreements, unitization and pooling
agreements and production sales contracts securing amounts not yet delinquent,
or if delinquent, that are being contested in good faith in the normal course of
business;

(iv)      conventional rights of reassignment prior to abandonment requiring not
more than 90 days’ notice to the holders of such rights;

(v)       easements, rights-of-way, servitudes, permits, surface leases and
other rights in respect of surface operations, pipelines, grazing, hunting,
fishing, logging, canals, ditches, reservoirs or the like, and easements of
streets, alleys,


19



--------------------------------------------------------------------------------

highways, pipelines, telephone lines, power lines, railways and other similar
easements and rights-of-way on, over or in respect of any LNP PROPERTY, none of
which materially interferes with the development and operation of the LNP
PROPERTIES for the production of hydrocarbons or for the use for which the same
are held;

(vi)      such Title Defects as PURCHASER may have expressly waived in writing;

(vii)    rights reserved to or vested in any governmental, statutory or public
authority to control or regulate any LNP PROPERTY in any manner, and all
applicable laws, rules and orders of governmental authority, however, not
including Environmental Laws;

(viii)   inchoate operators’ liens attributable to unbilled joint account
expenditures; and

(ix)      liens and security interests of banking institutions described in
Appendix III hereto to secure the payment of the indebtedness described in such
Appendix III.

C.       Examination of Title and Access. PURCHASER may make or cause to be made
at its expense such examination as it may desire of the title of LNP to the LNP
PROPERTIES. For such purposes, SELLERS will, or will cause LNP to, (a) give to
PURCHASER and to the employees, consultants, independent contractors, attorneys
and other advisers of PURCHASER full access at any reasonable time to all of the
files, records, contracts, correspondence, computer output and data files, maps,
data, reports, plats, abstracts of title, title opinions, lease files, well
files, unit files, division order files, production marketing files, title
opinions, title files and title


20



--------------------------------------------------------------------------------

records, ownership maps, surveys and any other information, data, records and
files which SELLER or LNP may have (or have access to) relating in any way to
the title to the LNP PROPERTIES, the past or present operation thereof and the
marketing of production therefrom; (b) furnish to PURCHASER all other
information in the possession of or available to SELLER or LNP with respect to
the title to the LNP PROPERTIES as PURCHASER may from time to time reasonably
request; and (c) authorize PURCHASER and its representatives to consult with
attorneys, abstract companies and other consultants or independent contractors
of SELLER and LNP, whether utilized in the past or presently, concerning
title-related matters with respect to the LNP PROPERTIES.

D.       Conditions; Effect of Defects. The obligations of PURCHASER hereunder
are subject to its review of the title of LNP to the LNP PROPERTIES and its
confirmation on or before five (5) full business days prior to the date of
Closing that LNP has Marketable Title to each LNP PROPERTY, free and clear of
all liens, security interests and encumbrances other than Permitted
Encumbrances.

If on or prior to five (5) full business days prior to the date of Closing,
PURCHASER delivers to SELLERS written notice setting forth (1) defects which
render the title of LNP to a particular LNP PROPERTY or an interest therein
other than Marketable Title (a “Title Defect”), or (2) errors made in the
calculation of working interests or revenue interests set forth on Appendix I
(“Interest Error”), and (3) the diminution in the value of the LNP PROPERTIES
which is occasioned by such defect or error, SELLERS shall cause LNP to use its
best efforts and endeavors prior to Closing to cure such defect or defects. If
such defect has not been cured three (3) full business days prior to the date of
Closing, and if no agreement in respect thereto has been reached by SELLERS and
PURCHASER, and if such defects or errors which exist


21



--------------------------------------------------------------------------------

diminish the value of the LNP PROPERTIES by the aggregate sum of One Hundred
Thousand Dollars ($100,000) or more, PURCHASER shall have the right and option
to elect to:

(a)       waive such defect or defects and proceed to Closing, or

(b)       terminate this agreement.

PURCHASER shall notify SELLERS of the election provided it in this Section V.D.
prior to the date of Closing, and the failure of PURCHASER to so notify SELLERS
of its election prior to such time shall constitute an election by PURCHASER not
to terminate this agreement.

VI

Environmental Review and
Remedies for Environmental Defects

A.       Environmental Review. PURCHASER and its employees, agents and
contractors shall have the right, at PURCHASER’S sole risk and expense, but with
the cooperation and assistance of SELLERS, to:

1.         enter all or any portion of the LNP PROPERTIES to inspect, inventory,
test, investigate, study and examine the LNP PROPERTIES to verify the accuracy
of the representations made by SELLERS in Section II.A.10;

2.         conduct air, water or soil tests on the LNP PROPERTIES and make such
samples and borings and analyses as PURCHASER may consider necessary or
appropriate for such purpose;

3.         conduct such other independent inspections, inventories, tests,
investigations, studies or examinations as may be necessary or appropriate in
PURCHASER’S sole judgment for the preparation of health, safety, environmental
or other reports or assessments relating to the operation, use, maintenance,
condition or status of the LNP PROPERTIES, and their compliance with all
applicable laws, regulations, ordinances, orders, permits and licenses; and


22



--------------------------------------------------------------------------------

4.         conduct an independent assessment of the extent of any possible
existing or contingent liabilities due or related to the operation, use,
maintenance, condition or status of the LNP PROPERTIES.

B.       Conduct of Review. All inspections and reviews shall be undertaken with
a minimum of disruption to ongoing operations and shall only be undertaken after
reasonable notice to SELLERS. PURCHASER shall not undertake any destructive
testing without the prior approval of SELLERS. PURCHASER shall provide SELLERS
with a copy of the results and reports of all such inspections, testing and
reviews. PURCHASER shall indemnify, defend and hold harmless LNP, SELLERS and
their affiliates, officers, directors, employees, attorneys and agents from any
and all losses, liabilities, liens or encumbrances for labor or materials,
claims or causes of action arising out of any injury to or death of any persons,
or damage to property occurring to or on the LNP PROPERTIES as a result of the
exercise of PURCHASER’S rights under this Section VI.

C.       Remedies for Environmental Defects. If, as a result of the review of
the LNP PROPERTIES conducted pursuant to Sections VI.A. and VI.B., PURCHASER
determines that in its reasonable judgment there have occurred events or there
exists a condition on the LNP PROPERTIES which constitutes a condition affecting
an LNP PROPERTY that is a violation of Environmental Law (an “Environmental
Defect”) and on or prior to five (5) full business days prior to the date of
Closing, PURCHASER delivers to SELLERS written notice setting forth (1) a
description of the Environmental Defect and (2) the diminution in the value of
the LNP PROPERTIES which is occasioned by such defect, SELLERS shall cause LNP
to use its best efforts and endeavors prior to Closing to cure such defect or
defects. If such defect has not been cured three (3) full business days prior to
the date of Closing, and if no agreement in respect thereto has been reached by
SELLERS and PURCHASER, and if such defects or errors which


23



--------------------------------------------------------------------------------

exist diminish the value of the LNP PROPERTIES by the aggregate sum of One
Hundred Thousand Dollars ($100,000) or more, PURCHASER shall have the right and
option to elect to:

(a)       waive such defect or defects and proceed to Closing, or

(b)       terminate this agreement.

PURCHASER shall notify SELLERS of the election provided it in this Section VI.C.
prior to the date of Closing, and the failure of PURCHASER to so notify SELLERS
of its election prior to such time shall constitute an election by PURCHASER not
to terminate this agreement.

VII

Casualty Loss

A.       Applicable Losses and Notice. If prior to Closing any of the LNP
PROPERTIES are so damaged or destroyed by fire, explosion or other casualty that
LNP will be unable at and after Closing to use, operate, produce and maintain
the LNP PROPERTIES in the manner in which they are currently used, operated,
produced and maintained by it, SELLERS shall promptly notify PURCHASER of such
fact. SELLERS shall have the right, but not the obligation, to cause LNP to cure
any such defect by repair or replacement prior to the Closing.

B.       Remedies. If such defect has not been repaired or replaced prior to the
Closing, and if the cost of repair or replacement thereof exceeds $100,000,
PURCHASER shall have the right and option to elect to:

1.         waive such defect or defects in respect of repair and replacement
costs and proceed to Closing; or

2.         terminate this agreement.


24



--------------------------------------------------------------------------------

PURCHASER shall notify SELLERS of its election made pursuant to this Section
VII.B. prior to the date of Closing, and the failure of PURCHASER to so notify
SELLERS of its election prior to Closing shall constitute an election not to
terminate this agreement and to close the sale and purchase herein provided.

VIII

Conditions to Obligations of SELLERS

The obligations of SELLERS to consummate the sale and purchase transaction
provided for herein are subject, at the option of SELLERS, to the fulfillment on
or prior to the Closing of each of the following conditions:

A.       Representations. The representations and warranties of PURCHASER herein
contained shall be true and correct in all respects on the Closing as though
made on and as of such date.

B.       Performance. PURCHASER shall have performed all of its obligations,
covenants and agreements hereunder and shall have complied with all covenants
and conditions contained in this agreement to be performed or complied with by
it at or prior to the Closing.

C.       Pending Matters. No suit, action or other proceeding shall be pending
which seeks to restrain, enjoin or otherwise prohibit the consummation of the
transactions contemplated by this agreement.

D.       Sale by WYNN-CROSBY ENERGY, INC. There shall have occurred a closing of
the sale and purchase provided in the agreement of even date herewith between
WYNN-CROSBY ENERGY, INC. and PURCHASER with respect to personal property and
equipment


25



--------------------------------------------------------------------------------

utilized by WYNN-CROSBY ENERGY, INC. in performance of its services under the
OPERATIONS AGREEMENT.

E.        Release of Guaranty. WYNN-CROSBY ENERGY, INC. shall be released and
discharged of and from all obligations, liabilities, causes of action, and
responsibilities under Indemnity Agreement dated May 25, 2000, executed by LNP,
as principal, and WYNN-CROSBY ENERGY, INC. and PATINA OKLAHOMA CORP., as
Corporate Indemnitors, for the benefit of RLI Insurance Company.

IX

Conditions to Obligations of PURCHASER

The obligations of PURCHASER to consummate the sale and purchase transaction
provided for herein are subject, at the option of PURCHASER, to the fulfillment
on or prior to the Closing of each of the following conditions:

A.       Representations. The representations and warranties of SELLERS herein
contained shall be true and correct in all material respects on the Closing as
though made on and as of such date.

B.       Performance. SELLERS shall have performed all of their obligations,
covenants and agreements hereunder and shall have complied with all covenants
and conditions contained in this agreement to be performed or complied with by
them at or prior to the Closing.

C.       Pending Matters. No suit, action or other proceeding shall be pending
or threatened (i) against a SELLER before any court or governmental agency which
might result in impairment or loss of value as to any part of the CONTRACT
INTERESTS herein provided to


26



--------------------------------------------------------------------------------

be sold and assigned or which seeks to restrain, enjoin or otherwise prohibit
the consummation of the transactions contemplated by this agreement.

D.       Access. To the extent they are able to do so, SELLERS shall have
afforded PURCHASER and its officers, employees and representatives free and
complete access to the LNP PROPERTIES and the records of SELLERS pertaining
thereto, from and after the date of this agreement.

E.        Instruments to be Delivered. There shall be delivered to PURCHASER at
the Closing the instruments provided in Section X.B., including the opinion of
SELLERS’ counsel that the representations and warranties made by SELLERS in
Section II.A.1. are true and correct as of such time.

F.        OPERATIONS AGREEMENT. The parties to the OPERATIONS AGREEMENT shall
have effectively terminated the OPERATIONS AGREEMENT and released and discharged
all parties thereto of and from all obligations, duties and responsibilities
thereunder, except as provided in Section X.C. hereof with respect to tax
filings to be prepared and made.

X

Closing

A.       Time and Place. The Closing of the purchase and sale herein provided
(the “Closing”) shall be effected in the offices of SELLERS, in Plano, Texas, on
March 14, 2003, at such time prior to such date as may be designated by
PURCHASER by notice in writing delivered to SELLERS not less than two (2) full
business days prior to the date so designated, or at such other time as may be
mutually agreed upon by the parties.


27



--------------------------------------------------------------------------------

B.       Actions at Closing. At such Closing:

1.        SELLERS will:

(a)       execute and deliver to PURCHASER instruments effectively as signing
the CONTRACT INTERESTS to PURCHASER;

(b)       deliver to PURCHASER the opinion of counsel described in Section
IX.E.;

(c)       deliver to PURCHASER such files maintained by them as relate to the
CONTRACT INTERESTS;

(d)       execute and deliver to PURCHASER non-foreign affidavits in compliance
with Section 1445 of the Internal Revenue Code; and

(e)       deliver to PURCHASER certificates of good standing from the states of
domicile of SELLERS and LNP.

2.        PURCHASER will pay to SELLERS by wire transfer to Union Bank of
California, N.A., in immediately available funds, the amount by which the
PURCHASE PRICE exceeds the earnest money deposit deposited by PURCHASER pursuant
to Paragraph XI.

C.       Actions After Closing. After such Closing each party, at the request of
the other and without further consideration, will from time to time execute and
deliver such other and further instruments, make such cash payments, and do and
perform such other and further acts and things as may be necessary or
appropriate to effect the agreement herein made. WC99, as the tax matters member
of LNP, will prepare and file the 2002 Federal Form 1065 and Oklahoma Form 514
on or before April 15, 2003, and such 2003 returns within 90 days after Closing.

If after the Closing either party shall receive any payment belonging to the
other party or pay any obligation of the other party, the party receiving the
payment due to the other party shall


28



--------------------------------------------------------------------------------

promptly remit the same to such other party, and the party making a payment for
the account of the other party shall be promptly reimbursed by the other party
the amount of such payment.

XI

Earnest Money Deposit

A.       Deposit. Contemporaneously with the execution hereof, PURCHASER has
deposited with Wells Fargo Bank, N.A., at its offices in Denver, Colorado
(“Escrow Agent”), the sum of One Million Dollars ($1,000,000) as an earnest
money deposit in connection with the agreement evidenced hereby. Such sum shall
promptly be invested by the Escrow Agent in an interest bearing account or
deposit, bond, note or other security issued by the United States of America or
any agency thereof, as selected and designated by the Escrow Agent in the
exercise of its sole judgment and discretion.

B.       Action if Closing Occurs. If the sale and purchase herein provided is
closed, all of such earnest money deposit and the interest then accumulated or
accrued thereon, other than the sum of Five Hundred Thousand Dollars ($500,000)
shall be paid and remitted to SELLERS as a portion of the PURCHASE PRICE
provided to be paid and remitted to SELLERS.

Such sum of Five Hundred Thousand Dollars ($500,000) shall be retained by the
Escrow Agent for a period of six (6) months after the date of such Closing. If
during such six (6) month period the chief executive officer or the chief
financial officer of PURCHASER delivers to the Escrow Agent his or her affidavit
that there has occurred a breach by SELLERS of a representation or warranty
contained in Section II.A. hereof and the amount of loss or damage sustained by
PURCHASER as a result of such breach, the Escrow Agent shall pay and remit to
PURCHASER the amount so stated. All of the sum remaining in such deposit at the
expiration


29



--------------------------------------------------------------------------------

of such six (6) month period, and the earnings accrued thereon, shall be paid
and remitted by the Escrow Agent to SELLERS.

C.       Action if Closing Does Not Occur. If the sale and purchase herein
provided is not closed on or before March 21, 2003, and if the failure to close
such sale and purchase is the result of a breach by SELLERS of their covenants,
promises and agreements herein made, then on the request of PURCHASER made after
such date, the Escrow Agent will promptly remit and refund to PURCHASER all of
such sum so deposited and the interest then accumulated or accrued thereon. The
request of PURCHASER for return of such deposit shall constitute a waiver and
release by it of any claim for specific performance of this agreement but shall
not constitute a release or waiver of any other remedy available to it at law or
in equity as a result of such breach by SELLERS.

If the sale and purchase herein provided is not closed on or before March 21,
2003, and if the failure to close such sale and purchase is the result of a
breach by PURCHASER of its covenants, promises and agreements herein made, the
Escrow Agent shall remit and pay to SELLERS all of such sum so deposited and the
interest accumulated or earned thereon, and such sum shall be received by
SELLERS as liquidated damages for such breach. Such payment of liquidation
damages shall be SELLERS’ sole remedy against PURCHASER for such breach.

If the sale and purchase herein provided is not closed on or before March 21,
2003, and if the failure to close such sale and purchase is not the result of a
breach by either PURCHASER or SELLER of their covenants, promises and agreements
herein made, the Escrow Agent shall remit and pay to PURCHASER all of such sum
so deposited and the interest accumulated or earned thereon.


30



--------------------------------------------------------------------------------

XII

Termination

A.       Right of Termination. This agreement and the transactions contemplated
herein may be completely terminated at any time at or prior to the Closing:

(i)        by mutual consent of the parties;

(ii)       by PURCHASER pursuant to Sections V.D., VI.C. and VII.B.;

(iii)     by any party if a Closing shall not have occurred on or before March
21, 2003, for a reason other than the breach by such party of this agreement; or

(iv)      by any party if, at or prior to a Closing, any suit, proceeding, claim
or other judicial or administrative matter or action (other than a suit or
proceeding instituted directly or indirectly by the party seeking to effect such
termination) is pending or threatened which directly or indirectly may
materially adversely affect the CONTRACT INTERESTS, or title to the LNP
PROPERTIES or any material portion thereof.

B.       Effect of Termination. In the event of the termination of this
agreement pursuant to any provision of this Paragraph XII, this agreement will
become void and have no effect, and none of the parties hereto shall have any
further right or duty to the other hereunder, except as expressly provided to
the contrary herein.

XIII

Miscellaneous

A.       Entire Agreement. This agreement, the documents to be executed
hereunder, and each Appendix and schedule attached hereto constitute the entire
agreement among the parties pertaining to the subject matter hereof and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties pertaining to the subject matter hereof.
There are no warranties, representations or other agreements between the parties
hereto in connection with the subject matter hereof except as specifically set
forth herein or in


31



--------------------------------------------------------------------------------

documents delivered pursuant hereto. No supplement, amendment, alteration,
modification, waiver or termination of this agreement shall be binding unless
executed in writing by the parties hereto, except as is otherwise expressly
provided herein.

B.       Waiver. No waiver of any of the provisions of this agreement will be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

C.       Captions. The captions in this agreement are for convenience only and
may not be considered a part of or as affecting the construction or
interpretation of any provision of this agreement.

D.       Governing Law and Arbitration. This agreement, all documents delivered
pursuant hereto and the legal relations between the parties shall be governed by
and construed in accordance with the laws of the State of Oklahoma.

All disputes arising out of or in connection with the execution, interpretation
or performance of this agreement shall, to the fullest extent permitted by law,
be solely and finally determined by arbitration conducted in Oklahoma City,
Oklahoma, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. The decision of the arbitrator(s) shall be reduced to
writing and shall be binding on the parties. Judgment upon any award so
determined may be entered and executed in any court of competent jurisdiction,
or application may be made to such court for a judicial acceptance of the award
and an order of enforcement. The costs and expenses of such arbitration shall be
borne in such manner as may be determined by such arbitrator(s).


32



--------------------------------------------------------------------------------

E.        Notices. Any notice, communication, request, instruction or other
document required or permitted hereunder shall be given in writing by certified
mail, return receipt requested, postage prepaid, or by prepaid telegram,
overnight courier, telecopier, facsimile transmission, or delivered, as follows:

If to SELLERS:

Wynn-Crosby 1998, Ltd.
Wynn-Crosby 1999, Ltd.
5500 West Plano Parkway
Suite 200
Plano, Texas 75093
Attn: Russell L. Harlow
Telephone: 972/380-5500
Telefacsimile: 972/380-9570

If to PURCHASER:

Patina Oklahoma Corp., a wholly owned
subsidiary of Patina Oil & Gas
Corporation
1625 Broadway, Suite 2000
Denver, Colorado 80202
Attn: David J. Kornder
Telephone: (303) 389-3600
Telefacsimile: (303) 595-7407

or to such other address or to the attention of such other person as shall be
designated in writing by any party to the other party hereafter. All notices
will be deemed to have been given as of the date of receipt.

F.        Expenses. Each party shall be solely responsible for all expenses
incurred by it in connection with this transaction, including, without
limitation, fees and expenses of its own counsel and accountants, and shall not
be entitled to any reimbursement therefor from any other party hereto.


33



--------------------------------------------------------------------------------

G.       Inconsistent Activities. Unless and until this agreement has been
terminated as provided herein, SELLERS shall not (i) solicit, discuss or
otherwise entertain, directly or indirectly, any offer to acquire any of the
CONTRACT INTERESTS or any interest therein; or (ii) provide information to
others concerning the CONTRACT INTERESTS or the LNP PROPERTIES, except as
required by law.

H.       Confidentiality. Neither SELLERS nor PURCHASER shall provide any
information concerning the CONTRACT INTERESTS, the LNP PROPERTIES, or any aspect
of the transactions contemplated by this agreement to anyone other than their
respective affiliates, lending institutions, officers, employees and
representatives, except as required by law. These limitations will terminate on
the earlier to occur of (i) the Closing of the transactions contemplated herein,
or (ii) such time as the information and data in question becomes generally
available to the oil and gas industry other than through the breach by either
party or its respective officers, employees or representatives of the
obligations of the section. PURCHASER agrees that if this agreement is
terminated for any reason whatsoever, it will, on SELLERS’ request, promptly
return to SELLERS all information and data furnished or made available to it by
SELLERS and its officers, employees and representatives in connection with the
investigation by PURCHASER of the CONTRACT INTERESTS.

I.         Publicity. Except as required by applicable law, no party will
disclose to any third party the terms of this agreement. PURCHASER shall be
entitled to issue a press release and file a Current Report on Form 8-K with the
Securities and Exchange Commission to announce and disclose both the execution
of this Agreement and the closing of the transaction contemplated by this
Agreement, provided SELLER receives a copy of any such document and has an
opportunity to comment thereon prior to release.


34



--------------------------------------------------------------------------------

J.         Audits. Wherever under this agreement an accounting determination or
reconciliation is required with respect to any matter arising hereunder, any
party may, at its expense, perform or cause to be performed such audit as is
deemed appropriate. The parties will cooperate to provide all necessary access
to the information required for any such audit.

K.       Severability. If any term or other provision of this agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
either party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.

L.        Assignment. No assignment may be made by any party of this agreement
or of any right, privilege, cause of action or obligation hereunder.

M.      Agreement Termination. In the event that this Agreement is not signed by
both Parties and delivered to each Party by February 28, 2003, it shall have no
force or effect and shall terminate.


35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this agreement on
the date above recited.

  

 

SELLERS:





WYNN-CROSBY 1998, LTD.
By PAIGE LEE LIMITED, General Partner





 

 


By WYNN-CROSBY ENERGY, INC.,      General Partner

 

 

 

 

  

 

 

 





 

By: 


/s/ RUSSELL L. HARLOW

 

 

 

--------------------------------------------------------------------------------

 

 

 

Russell L. Harlow
Vice President

  

 

 

WYNN-CROSBY 1999, LTD.
By BERNADIEN WYNN LIMITED
      General Partner

 

 

 


By WYNN-CROSBY ENERGY, INC.,
     General Partner

 

 

 

 

 

 

 





 

By: 


/s/ RUSSELL L. HARLOW

 

 

 

--------------------------------------------------------------------------------

 

 

 

Russell L. Harlow
Vice President

  

 

PURCHASER:




PATINA OKLAHOMA CORP.





 

By: 


/s/ DAVID J. KORNDER

 

 

 

--------------------------------------------------------------------------------

 

 

 

David J. Kornder
Vice President


36


 